DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims

2.	Claims 1 and 3-19 (1/23/2020) are pending.
	Claims 1 and 3-19 are under examination.
	
Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 11/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and a signed copy of the same is attached to this office action.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed invention is directed to non-statutory subject matter because the claim is drawn to a bacterial strain deposited at the Colecci6n Espanola de Cultivos Tipo (CECT) by Servicio Galego de Sahde (SERGAS), on July 20, 2016, with accession number CECT 9174 and a pharmaceutical composition comprising said bacterial strain and a pharmaceutically acceptable carrier , diluent and/or excipient that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., --U.S. - (June 13, 2013).
The broadest interpretation for “a bacterial strain with accession number CECT 9174” is bacteria and thus read on natural bacteria (judicial exception) because the specification on page 6 recites “This bacterial strain with access number CECT 9174, was isolated from the oral cavity, in35 particular from the dental plaque of adult human subjects with low caries prevalence” Pharmaceutical carrier or diluent is 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed above
 Claim Rejections - 35 USC § 112 (a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1 and 3-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification lacks complete deposit information for the deposit of a bacterial strain deposited at the Colecci6n Espanola de Cultivos Tipo (CECT) by Servicio Galego de Sahde (SERGAS), on July 20, 2016, with accession number CECT 9174.  Because it is not clear that the properties of this strain are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of this specific strain, a suitable deposit for patent purposes is required.
If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and 
If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required. Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
(a)    during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
(b)    all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of the deposit or for the enforceable life of the patent or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and
(d) the deposits will be replaced if they should become non-viable or non-replicable.
In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit. Viability may be tested by the depository. The test must conclude only that the deposited material is capable of reproduction. A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:

2) The name and address of the depositor;
3) The date of deposit;
4) The identity of the deposit and the accession number given by the depository;
5) The date of the viability test;
6) The procedures used to obtain a sample if the test is not done by the depository; and
7) A statement that the deposit is capable of reproduction.
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository. Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.

8.	Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by 
Claims are drawn to “a method of treating an infectious disease of an oral cavity of a subject the method comprising administering to the subject  the supernatant prepared comprising: culturing a deposited bacterial strain, which was deposited at the Colecci6n Espanola de Cultivos Tipo (CECT) by Servicio Galego de Saude (SERGAS), on July 20, 2016, with accession number CECT 9174 or a bacterial strain having 3Application No. 16/463,348 Reply to Notice of Insufficiency dated September 23, 2019, a genome with  at least 95% nucleotide identity to a  whole genome DNA sequence of the deposited bacterial strain thereby producing a culture, b) centrifuging  the culture of step a), and c) a supernatant obtained from the centrifuging of  step b). 
Claim is   interpreted to encompass any bacteria comprising less than the full length DNA sequence (95% nucleotide identity, i.e., variants treating an infectious disease of an oral cavity) and will be referred to variants in the action .Thus, the scope of the claims includes a genus of “variants” and the genus is highly variant, inclusive to numerous structural variants because a significant number of structural differences between genus members is permitted.  The specification describes only culturing a deposited bacterial strain, which was deposited at the Colecci6n Espanola de Cultivos Tipo (CECT) by Servicio Galego de Saude (SERGAS), on July 20, 2016, with accession number CECT 9174 and does not disclose the  diverse genus (a bacterial strain having 3Application No. 16/463,348 Reply to Notice of Insufficiency dated September 23, 2019,a genome with  at least 95% nucleotide identity to a  whole genome DNA sequence of the deposited bacterial strain) since it encompasses variants that are  protective infectious disease of an oral cavity  and clearly the one bacterial strain accession number CECT 9174 will not be representative of  variants as claimed.
 The specification does not place any structure, chemical or functional limitations on the embraced by “variants” The recitation of ‘------95% nucleotide identity----” does not convey a common structure or function and is not so defined in the specification. The specification and the claim do not provide any guidance on the structure of the bacterial strain having at least 95% nucleotide identity and what changes can or cannot be made.  
  “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.
Further, it is not sufficient to define it solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property.  Per the Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the variants as claimed does not distinguish a particular variant from others having the same activity or function and as such, fails to satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Structural features that could distinguish a “variants” in the genus from others in the DNA class are missing from the disclosure and the claims.  No common structural attributes identify the members of the genus.  The general knowledge and level of skill in the art do not supplement the omitted description, because specific, not general guidance is needed.  Since the disclosure does not describe the common attributes or structural characteristics that identify members of the genus, and because the genus is highly variant without function is insufficient to describe the genus of “variants” of that function equivalently.  One of skill in the art would reasonable conclude that the disclosure of a single bacterial strain, which was deposited at the Colecci6n Espanola de Cultivos Tipo (CECT) by Servicio Galego de Saude (SERGAS), on July 20, 2016, with accession number CECT 9174 does not provide a 
Therefore, only of a single bacterial strain, which was deposited at the Colecci6n Espanola de Cultivos Tipo (CECT) by Servicio Galego de Saude (SERGAS), on July 20, 2016, with accession number CECT 9174 but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 112 (b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 13-15  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites  “---or a bacterial strain having 3Application No. 16/463,348 Reply to Notice of Insufficiency dated September 23, 2019, a genome with  at least 95% nucleotide identity to whole genome DNA sequence of the deposited bacterial strain.” It is noted neither the claim nor the specification teach the whole genome DNA sequence of the deposited stain.  Therefore it is unclear what are metes and bounds of 95% nucleotide identity to whole genome DNA sequence of the deposited bacterial strain

Conclusion
11.	No claims are allowed.

Correspondence 
12.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/Padmavathi Baskar/
Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)